Citation Nr: 0912839	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-27 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 16, 1998, 
for the grant of service connection for maxillary sinusitis, 
including consideration of whether there was clear and 
unmistakable error (CUE) in a prior December 1978 rating 
decision that denied this claim.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
June 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing in support of his claim in 
February 2009.  The undersigned Veterans Law Judge of the 
Board presided.  


FINDINGS OF FACT

1.  The Veteran, who was discharged from the military in June 
1974, filed his initial claim for service connection for 
maxillary sinusitis more than one year later, on September 
27, 1978.  In December 1978, the RO denied his initial claim, 
and he did not appeal.  

2.  Many years later, on June 16, 1998, the Veteran filed a 
petition to reopen this claim, and service connection was 
subsequently established in a December 1999 rating decision 
that assigned a noncompensable (i.e., 0 percent) evaluation 
for this disability with an effective date of September 27, 
1978, the date of the Veteran's original claim.  

3.  In June 2000, the RO granted a higher 10 percent 
evaluation for the maxillary sinusitis, effective June 16, 
1998, the date of receipt of the Veteran's petition to reopen 
his claim for this condition.  

4.  In October 2004, the Veteran filed a claim for an earlier 
effective date for the grant of service connection for 
maxillary sinusitis.  The RO denied this claim in the 
February 2005 rating decision on appeal. 

5.  However, in a July 2007 rating decision, the RO found CUE 
in the December 1999 rating decision that had established the 
effective date of September 27, 1978 for the noncompensable 
evaluation.  The RO determined, instead, June 16, 1998 as the 
effective date for the grant of service connection, as that 
was the date of receipt of the Veteran's petition to reopen 
this previously denied, unappealed claim.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 16, 1998, for the grant of service connection for 
maxillary sinusitis.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.105, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in October 2004.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In October 2004, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
for an earlier effective date, and its duty to assist him in 
substantiating his claim under the VCAA.  The letter also 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including the 
Social Security Administration.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2006 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, all obtainable evidence that he and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file, including his 
service treatment records (STRs), civilian private medical 
records, Naval Reserve medical records, and his VA records, 
including the reports of his VA compensation examination.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

The RO did not send the Veteran a letter informing him of the 
disability rating and downstream effective date elements of 
his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  While the content error is presumed prejudicial, the 
presumption is rebutted because the August 2006 SOC cited the 
relevant statutes and regulations governing the downstream 
claim for an earlier effective date, and following receipt of 
that SOC the Veteran had an additional 60 days to submit more 
evidence, including evidence of an earlier-filed claim that 
had not been previously decided and become final and binding 
in the absence of an appeal.  See Huston v. Principi, 17 Vet. 
App. 195 (2003) (indicating VCAA notice requires apprising 
the Veteran that evidence of an earlier-filed claim is needed 
to substantiate a claim for an earlier effective date).  His 
claim was then readjudicated in the July 2007 SSOC, thus 
curing any defect.  See Mayfield IV, 499 F.3d at 1323.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the Veteran's assertion that there was CUE in 
the December 1978 rating decision, the VCAA is not applicable 
to the issue of clear and unmistakable error.  The Court has 
held that the VCAA does not apply to CUE actions.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims).

Earlier Effective Date Claim

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal the decision by filing a notice of disagreement 
(NOD) within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), and a substantive appeal (VA Form 9 or equivalent 
statement) within 60 days of the statement of the case (SOC) 
or within the remainder of the one-year period following 
notification of the decision in question, that decision 
becomes final and binding on him based on the evidence then 
of record and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.105, 20.200, et.seq.

The RO denied the Veteran's original claim for service 
connection for maxillary sinusitis in a December 1978 rating 
decision.  He did not appeal that decision, and therefore it 
is final and binding on him based on the evidence then of 
record.  Moreover, an earlier effective date of September 27, 
1978 (the date he filed that claim) cannot be assigned.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2008).  

The Veteran's only recourse in challenging that earlier 
decision is to collaterally attack it by requesting a 
revision based on CUE.  See 38 C.F.R. § 3.105(a); 
see also Rudd v Nicholson, 20 Vet. App. 296, 299 (2006) (a 
Veteran cannot raise a free-standing claim for an earlier 
effective date in an attempt to overcome the finality of a 
prior decision by the RO).

In testifying during his recent February 2009 hearing and in 
the written statements that he and his representative have 
submitted at other times during the course of his appeal, the 
Veteran argued that the effective date should nonetheless go 
back to when he initially filed his claim for VA benefits in 
1978.  Unfortunately, this type of argument has been 
considered and rejected by the Court in previous cases.  
The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding the plain 
meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective date under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the Veteran "first sought 
to reopen his claim").  Accordingly, the Veteran is not 
entitled to an effective date back to 1978.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  An 
informal claim must identify the benefit sought.  
An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

Here, it was not until June 16, 1998, that the Veteran filed 
a petition to reopen his claim for service connection for 
maxillary sinusitis.  Service connection was subsequently 
established in the December 1999 RO decision.  The RO at 
first assigned an incorrect effective date of September 27, 
1978.  But in July 2007 the RO determined there was CUE in 
the December 1999 rating decision, in assigning that earlier 
effective date, and instead assigned the correct effective 
date of June 16, 1998, the date of receipt of the Veteran's 
petition to reopen the previously denied, unappealed, claim.  

The Board does not dispute the Veteran had maxillary 
sinusitis prior to filing the June 16, 1998, petition to 
reopen this claim.  But that is not the dispositive issue.  
Rather, according to the applicable statute and regulation, 
and case law, the effective date for the grant of service 
connection for this disability may be no earlier than the 
actual date of receipt of his petition to reopen the claim - 
which, as mentioned, was not until June 16, 1998.  There 
simply is no legal entitlement to an earlier effective date 
prior to when he filed the petition to reopen this claim.  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed with VA.  See again Brannon v. West, 12 Vet. App. 
32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

CUE

During the February 2009 Travel Board hearing, the Veteran's 
representative asserted there was CUE in the December 1978 
rating decision because the RO did not obtain the Veteran's 
medical treatment records from June 1976, which, if the RO 
had, would have showed treatment for a sinus condition.  The 
Veteran's active duty military service, incidentally, had 
ended some two years earlier in June 1974.  Further, argued 
the Veteran's representative, if the RO had obtained those 
records in 1976, the RO may have scheduled the Veteran for a 
VA compensation examination.  



The Court has established a three-prong test defining CUE.  
The three prongs are:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not CUE.  See Id.; Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994).  "[I]t is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (emphasis in the original).  The record to be reviewed 
for CUE must be based on the record and the law that existed 
at the time of the December 1978 rating decision.  38 C.F.R. 
§ 3.105.  

Despite the representative's contentions to the contrary, the 
failure to obtain records or schedule the Veteran for an 
examination in 1976 is tantamount to arguing there was a 
failure in the duty to assist, and a failure to fulfill the 
duty to assist, even if indeed true, cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran 
has not advanced a legitimate theory of CUE with regard to 
his claim, because he is arguing that a failure to fulfill 
the duty to assist constitutes CUE.  



In conclusion, the preponderance of the evidence is against 
the claim, so the provisions of 38 U.S.C.A. 5107(b) and 
38 C.F.R. §§ 3.102, 4.3 regarding reasonable doubt are not 
applicable, and the claim must be denied.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier that June 16, 1998, 
for the grant of service connection for maxillary sinusitis 
is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


